Citation Nr: 0710381	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  94-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury (claimed as headaches, amnesia, and impaired memory).  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a head injury.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

This issue was originally denied by the Board in January 
1998, and was subsequently appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an October 2000 
memorandum decision, the Court vacated the Board's decision 
and remanded this issue to the Board for consideration of 
additional evidence and further development.  In January 2002 
and again in September 2005, this issue was remanded to the 
RO for additional development.  It has now been returned to 
the Board.  


FINDING OF FACT

Competent evidence of a nexus between the veteran's in-
service motor vehicle accident and any current residuals of a 
head injury, to include headaches, amnesia, and impaired 
memory, has not been presented.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of a head 
injury, to include headaches, amnesia, and impaired memory is 
not warranted.  38 U.S.C.A. §1110, 1131, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in January 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The January 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided on several occasions, most recently 
in January 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  Social Security 
Administration records have also been obtained.  Review of 
the claims file suggests the majority of the veteran's 
service records are apparently not available, and were likely 
destroyed in a July 12, 1973, fire that occurred while they 
were being held at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources to 
reconstruct these records (when possible).  Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In this case, both the NPRC and 
the National Archives and Records Administration advised the 
RO, as well as the veteran and/or his attorney, on multiple 
occasions that there are no alternate records on file (other 
than what is already of record now), and that the veteran's 
records, including clinical reports, are incapable of 
reconstruction, even after the submission of appropriate 
documentation, including a National Archives Form 13055 
(Request for Information Needed to Reconstruct Medical Data).  
To that end, the claims file contains written (and negative) 
responses from these agencies as dated in October 1992, July 
1994, April 2001, August 2003, and April 2004.  Moreover, the 
August 2003 response specifically indicates that for the 
period from August 1952 to November 1952, there are no 
Surgeon General's Office records for the veteran, no record 
of medical treatment at Wright Patterson Air Force Base in 
his name, and no retired clinical records for Camp Cooke, 
California, in the pertinent NPRC index.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2005.  38 C.F.R. § 3.159(c)(4) 
(2006).  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no further obligations to assist or inform 
the veteran.  

The veteran seeks service connection for residuals of a head 
injury, to include headaches, amnesia, and impaired memory.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran states he incurred a head injury in a motor 
vehicle accident during military service.  As noted above, 
his service medical records appear to be incomplete, and may 
have been damaged in a 1973 fire at the NPRC.  Attempts to 
reconstruct or otherwise supplement his records have been 
unsuccessful.  However, some private records have been 
obtained and submitted by the veteran.  A newspaper article 
submitted by the veteran confirms he was in an August 1952 
motor vehicle accident in which at least two people were 
killed, and he sustained injuries.  An August 1952 private 
emergency room treatment report also confirms the veteran was 
seen for "multiple contusions" following a motor vehicle 
accident.  His complaints included confusion, muscle 
tenderness, and drowsiness.  Contusions and a concussion were 
diagnosed, and he was admitted to a private hospital for 
several days' treatment.  At discharge, he was "walking, 
apparently [in] good condition."  His November 1952 service 
separation examination report was negative for any 
neurological abnormalities, but on his concurrent report of 
medical history, he reported a history of frequent or severe 
headaches.  "Infrequent headaches occipital - lessening" 
was noted.  

Subsequent to service, the veteran was involved in another 
motor vehicle accident in October 1978, when the car he was 
driving was struck on the driver's side by another car, and 
he was thrown against the door.  He initially refused 
treatment at a hospital, but began to experience pain shortly 
after the accident, and was taken to the emergency room.  
There, he reported headaches and joint pain of the left upper 
extremity.  According to a June 1979 treatment summary from 
the veteran's private physician, his headaches occurred 
approximately every other day following the October 1978 
motor vehicle accident.  He was otherwise within normal 
limits neurologically, and post-traumatic headaches were 
diagnosed.  The veteran's prior motor vehicle accident in the 
1950's was discussed, but no prior history of chronic 
headaches was noted.  

In October 1988, the veteran fell down a flight of stairs 
while at work.  An acute lumbar sprain was diagnosed at that 
time, and he was given medication and told to rest.  

In March 1994, a statement was received from R.B.P., a 
private physician who treated the veteran in 1952 following 
his motor vehicle accident.  Dr. P. stated he had recently 
reviewed the veteran's August 1952 treatment records 
following his accident.  Based on his review, he could "find 
no written evidence to substantiate injuries that might cause 
permanent incapacity," but did note that the accident was 
sufficiently severe that "further investigation and care 
could have proven" permanent injuries.  

A VA psychiatric examination was afforded the veteran in 
April 2004.  The examiner noted the veteran had no cognitive 
impairment; his thoughts were goal-directed, and he was able 
to converse in a logical and coherent manner.  His memory and 
other cognitive processes were also within normal limits.  

A December 2005 VA neurological examination was afforded the 
veteran to determine the etiology of any current neurological 
disability.  He stated he was in a motor vehicle accident 
during military service, and sustained a head injury which 
resulted in a loss of consciousness.  Thereafter, he began to 
experience frequent headaches.  He had an additional episode 
of loss of consciousness following the accident while still 
in service, and none since that occurrence.  More recently, 
he had begun experiencing impaired memory.  Other current 
diagnoses included hypertension, post-traumatic stress 
disorder, gastroesophageal reflux disease, arthritis, 
coronary artery disease, allergies, anemia, and back pain of 
the lumbosacral and cervical spine.  Regarding his headaches, 
the veteran stated they occurred 2-3 times per week, and 
lasted 1-2 hours.  He denied any nausea, photophobia, 
phonophobia, osmophobia, or vomiting associated with them.  
He used over-the-counter medication for his headaches.  On 
objective examination the veteran was alert and oriented.  
Short- and long-term memory were both intact.  His language 
skills were within normal limits.  His cranial nerves were 
without impairment.  Muscle strength was also within normal 
limits, but his deep tendon reflexes were 2/4.  Sensation was 
generally intact.  The examiner noted that a July 2002 CT 
scan of the veteran's brain was within normal limits, as was 
a March 1996 MRI of his brain.  After reviewing the claims 
folder and examining the veteran, the examiner stated that 
the veteran likely experienced a concussion following his in-
service motor vehicle accident, but this injury "has healed 
without residuals."  The examiner also determined the 
veteran's declining memory was likely age-related, and 
headaches appeared to be of the tension variety, not post-
concussion.  It was "less likely than not" the veteran's 
headaches were the result of his motor vehicle accident in 
service.  It was also "less likely than not" the veteran 
had any current residuals of a head injury, to include 
headaches, amnesia, or impaired memory.  

The veteran's VA outpatient treatment records have been 
obtained.  He has consistently reported frequent headaches 
across the bitemporal and occipital lobes.  A March 1996 
clinical notation reflects his headaches are "likely 
musculoskeletal secondary to cervical arthritis."  

Lay statements have also been obtained from the veteran's 
wife and mother, both of whom confirmed the veteran had 
headaches and various other physical complaints following his 
1952 motor vehicle accident.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of a head injury, to include 
headaches, amnesia, and impaired memory.  While the veteran's 
August 1952 in-service motor vehicle accident, during which 
he sustained a concussion, has been confirmed, a medical 
nexus between that injury and his current chronic headaches 
has not been established.  According to the private medical 
treatment records following his 1952 accident, he was 
"apparently [in] good condition" when he was released from 
the hospital.  Additionally, while headaches were noted on 
his report of medical history at service separation in 
November 1952, these were noted to be lessening.  Post-
service, he did not seek treatment for chronic headaches 
until 1978, when he was again injured in a motor vehicle 
accident.  At that time, he did not report a history of 
chronic headaches prior to the 1978 incident.  

More recently, the veteran's headaches have been attributed 
to his arthritis of the spine, according to a March 1996 VA 
clinical notation.  Additionally, on VA examination in 
December 2005, a VA physician determined the veteran's in-
service concussion likely "has healed without residuals."  
The examiner also determined the veteran's declining memory 
was likely age-related, and headaches appeared to be of the 
tension variety, not post-concussion.  It was "less likely 
than not" the veteran's headaches were the result of his 
motor vehicle accident in service.  It was also "less likely 
than not" the veteran had any current residuals of a head 
injury, to include headaches, amnesia, or impaired memory.  

Based on the above, the preponderance of the evidence is 
against the claim, and service connection for residuals of a 
head injury, to include headaches, amnesia, and impaired 
memory must be denied.  

In support of his claim, the veteran has not presented 
competent evidence of a nexus between his current headaches 
and other claimed residuals, and his in-service motor vehicle 
accident and concussion.  The veteran points to the March 
1994 statement from Dr. P. as establishing such a nexus, but 
that statement is at best inconclusive.  Dr. P. acknowledged 
that based on the 1952 records alone, he could "find no 
written evidence to substantiate injuries that might cause 
permanent incapacity."  Such injuries could only be 
established based on "further investigation and care".  Dr. 
P. also did not indicate he had examined the veteran since 
his initial 1952 treatment.  Dr. P.'s statement amounts to 
little more than speculation regarding the veteran's current 
diagnoses and their etiology.  

Likewise, lay statements received from the veteran's mother 
and wife regarding a medical nexus between his current 
diagnoses and his in-service injuries are not binding on the 
Board; as laypersons, the veteran and his family are not 
capable of making medical conclusions, and their statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, service connection for residuals of a head 
injury, to include headaches, amnesia, and impaired memory 
must be denied, as evidence of a nexus between a current 
disability and an in-service disease or injury has not been 
presented.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Entitlement to service connection for residuals of a head 
injury, to include headaches, amnesia, and impaired memory, 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


